BELL, Chief Justice.
This is an appeal from the judgment of the trial court granting a bill of review and setting aside and holding for nought a default judgment previously rendered. The judgment appealed from did not dispose of the case on its merits so as to finally determine appellee’s liability to appellant. This is no final judgment and we have no jurisdiction. Palmer v. D. O. K. K. Benevolent and Insurance Association, 160 Tex. 513, 334 S.W.2d 149; Clay Lumber Co. v. Patterson, 28 S.W.2d 825, Tex.Civ.App., no writ hist.; McCauley v. Consolidated Underwriters, 157 Tex. 475, 304 S.W.2d 265; Lynn v. Hanna, 116 Tex. 652, 296 S.W. 280.
Appellant to support his position that the judgment is final cites Ft. Worth & Denver City Ry. Co. v. Reid, 115 S.W.2d 1156, Tex.Civ.App., no writ hist. We regard such decision as not authoritative because at variance with the authorities above cited.
The appeal is dismissed.